The notes sued on were signed by three persons. Two of them pleaded that they signed only as sureties, receiving none of the consideration ; that when they signed, it was agreed that plaintiff' should take from the principal a mortgage on a mare and mule as security for the notes, which was done; that after the notes and mortgage became due they insisted that plaintiff should foreclose the mortgage, which plaintiff refused to do, and kept the mortgage an unreasonable length of time until the pL’incipal had either disposed of the mortgaged property or lost it by death or destruction, thereby increasing the risk of the sureties. Plaintiff moved to strike this plea, because it did not allege that any written notice was given to the plaintiff to foreclose the mortgage. The motion was sustained, and defendants excepted *714pendente lite. There was a verdict for plaintiffs, and defendants’ motion for a new trial was overruled.
J. A. Hixon, for plaintiff in error.
James Dodson & Son, contra.